DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,701,457 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Renato Smith on 03/30/2022.
The application has been amended as follows:
1. Amend claims 24, 28, 34-36, 38, 40-43, 45, and 52 to read:
24. A method for procuring advertising, the method comprising: 
transmitting goal data associated with an advertising goal, 
	wherein the advertising goal is associated with a multi-market advertising project to be implemented for a plurality of markets within a territory, 
	wherein the advertising goal comprises a market distribution goal that is associated with a relationship between first and second quantities of advertising opportunities, 
	wherein the first quantity is allocable to a first one of the markets, and the second quantity is allocable to a second one of the markets,
	wherein the goal data specifies the relationship; 
transmitting advertising requirement data associated with a plurality of the advertising opportunities, 
	wherein the goal data is configured to be processed by at least one processor according to a plurality of computer-readable instructions, 
	wherein the at least one processor is operable to execute the computer-readable instructions to process advertising inventory data associated with one or more media sources,
	wherein the one or more media sources are operable to transmit one or more shows within the plurality of markets for the multi-market advertising project,
	wherein the advertising inventory data corresponds to a plurality of the advertising opportunities, 
	wherein, based on processing the advertising requirement data and executing the computer-readable instructions, the at least one processor is operable to filter the advertising inventory data with respect to the advertising requirement data, 
	wherein the filtering results in a plurality of eligible advertising opportunities, 
	wherein each of the eligible advertising opportunities either satisfies or deviates from the market distribution goal,
	wherein the eligible advertising opportunities are associated with a plurality of opportunity sets, 
	wherein each of the opportunity sets comprises a plurality of the eligible advertising opportunities, 
	wherein, based on processing the goal data that takes the relationship into account, the at least one processor is operable based on the computer-readable instructions to modify at least one of the opportunity sets as a result of the at least one opportunity set deviating from the market distribution goal by a first deviation,
	wherein the modification results in a modified opportunity set,
	wherein the modified opportunity set deviates from the market distribution goal by a second deviation,
	wherein the second deviation is less than the first deviation, 
		wherein, based on executing the computer-readable instructions, the at least one processor is operable to cause an output that identifies the modified opportunity set; and 
receiving at least part of the output,
	wherein the modified opportunity set is available for the multi-market advertising project.

28. The method of claim 24, wherein:
	the advertising requirement data comprises a specification of at least one of: 
	at least one day of a week;
	at least one time of a day; or 
	a quantity of eligible advertising opportunities per time period[[.]];  
	at least one of the media sources comprises at least one of:
		a TV station; 
		a cable TV station; or 
		an Internet-based station; 
	at least one of the shows comprises at least one of:
		a program; 
		a program comprising a plurality of episodes; or 
		a TV program; 
	the transmission of the one or more shows comprises an airing of the one or more shows through a broadcast network; and 
	each of the advertising opportunities comprises an available advertising spot.

34. The method of claim 24, wherein the modification of the at least one of the opportunity set[[s]] comprises a performance of a randomization function by the at least one processor according to the computer-readable instructions.  

35. The method of claim 24, wherein the modification of the at least one of the opportunity set[[s]] comprises a performance of a heuristic function by the at least one processor according to the computer-readable instructions.  

36. The method of claim 24, wherein the modification of the at least one of the opportunity set[[s]] comprises a performance of a simulated annealing function by the at least one processor according to the computer-readable instructions.

38. An operating method for a system that comprises a plurality of the computer-readable instructions of claim 24, wherein the operating method comprises executing a plurality of the computer-readable instructions to cause the at least one processor to:  
	receive the goal data and the advertising requirement data;
	process the goal data and the advertising requirement data; and 
	outputting the output.
	

40. A method for procuring advertising, the method comprising: 
providing goal data associated with an advertising goal, wherein the goal data specifies a relationship between first and second quantities of advertising opportunities, wherein the first and second quantities are allocable to first and second markets, respectively[[,]];
providing requirement data associated with a plurality of the advertising opportunities,
	wherein the goal data is configured to be processed by at least one processor according to a plurality of computer-readable instructions, 
	wherein the at least one processor is operable to execute the computer-readable instructions to process advertising inventory data associated with one or more media sources,
	wherein the one or more media sources are operable to transmit one or more shows within the first and second markets,
	wherein the advertising inventory data is associated with a plurality of the advertising opportunities, 
	wherein, depending at least partially on the requirement data, the at least one processor is operable to filter the advertising inventory data, 
	wherein the filtering results in a plurality of sets of eligible advertising opportunities, 
	wherein each of the sets either satisfies or deviates from the advertising goal,
	wherein, depending at least partially on the relationship and the processing of the goal data, the at least one processor is operable to modify at least one of the sets 
	wherein the modification results in a modified set of the eligible advertising opportunities that deviates from the advertising goal by a second extent,
	wherein the second extent is less than the first extent,
		wherein the at least one processor is operable to cause an output that identifies the modified set[[; and]], 
	wherein the modified set is available for the first and second markets, 
	wherein the first and second markets are within a territory; and 
receiving information related to the output. 

41. The method of claim 40, wherein:
	the at least one processor is operable to modify a plurality of the sets; 
	each of the modified sets deviates from the advertising goal; and 
	the output indicates a ranking of the modified sets based on a proximity of each of the modified sets to the advertising goal. 

	
	
	
	
	
	

42. The method of claim 40[[41]], wherein:
	the goal data comprises at least one of: 
	at least one goal variable; 
	a first acceptable range of deviation from the at least one goal variable; 
	at least one goal condition; or  
	a second acceptable range of deviation from the at least one goal condition; and 
the requirement data comprises at least one of: 
	a mandate related to one or more of the advertising opportunities;
	a minimum threshold related to one or more of the advertising opportunities;
	a maximum threshold related to one or more of the advertising opportunities;
	a limit related to one or more of the advertising opportunities;
	a mandatory inclusion related to one or more of the advertising opportunities;
	a mandatory exclusion related to one or more of the advertising opportunities; or  
	a restriction related to one or more of the advertising opportunities. 

43. The method of claim 40, wherein:
	the modification of the at least one of the 
	the at least one processor is operable to execute a plurality of the computer-readable instructions to: 
		receive an input that identifies one of a plurality of different modes, wherein:
			the modes comprise a first mode and a second mode; 
			the first mode is associated with a first processing time; 
			the second mode is associated with a second processing time that is greater than the first processing time; and 
		perform the randomization function in accordance with the identified mode.

45. A method for facilitating procuring advertising, the method comprising: 
enabling a providing of goal data associated with an advertising goal, wherein the goal data corresponds to a relationship between a plurality of quantities of advertising opportunities, wherein each of the quantities is allocable to a different market within a territory[[,]]; 
enabling a providing of requirement data associated with a plurality of the advertising opportunities,
	wherein the goal data is configured to be processed by at least one processor, 
	wherein the at least one processor is operable to process advertising inventory data associated with one or more media sources,
	wherein the one or more media sources are operable to transmit one or more shows within the 
	wherein the advertising inventory data is associated with a plurality of the advertising opportunities, 
	wherein, depending at least partially on the requirement data, the at least one processor is operable to filter the advertising inventory data, 
	wherein the filtering results in a plurality of sets of eligible advertising opportunities, 
	wherein each of the sets either satisfies or deviates from the advertising goal,
	wherein the at least one processor is operable to modify at least one of the sets 
	wherein the modification is at least partially caused by a processing of the goal data based on the relationship, 
	wherein the modification results in a modified set of the eligible advertising opportunities that deviates from the advertising goal by a second extent that is less than the first extent,
	wherein the modified set is available for the markets,
		wherein the at least one processor is operable to cause an output that identifies the modified set; and 
enabling a receiving of information related to the output. 

52. The method of claim 45, wherein: 
	the modification occurs before any publication of any advertisements during the transmission of the shows[[.]]; 
the at least one processor is operable to modify a plurality of the sets; 
each of the modified sets deviates from the advertising goal; and 
the output indicates a ranking of the modified sets based on a proximity of each of the modified sets to the advertising goal. 

Allowable Subject Matter
Claims 24-46, 48, 50, and 52-55 are allowed in view of Applicant’s arguments/amendments filed on 03/21/2022.  Particularly, the prior art(s) of record fails to disclose or fairly suggest a method comprising: … “wherein the advertising goal comprises a market distribution goal that is associated with a relationship between first and second quantities of advertising opportunities, wherein the first quantity is allocable to a first one of the markets, and the second quantity is allocable to a second one of the markets, wherein the goal data specifies the relationship; wherein each of the eligible advertising opportunities either satisfies or deviates from the market distribution goal, wherein, based on processing the goal data that takes the relationship into account, the at least one processor is operable based on the computer-readable instructions to modify at least one of the opportunity sets as a result of the at least one opportunity set deviating from the market distribution goal by a first deviation” as recited in combination with other features with respect to independent claim 24; a method comprising: … “providing goal data associated with an advertising goal, wherein the goal data specifies a relationship between first and second quantities of advertising opportunities, wherein the first and second quantities are allocable to first and second markets, respectively; wherein each of the sets either satisfies or deviates from the advertising goal, wherein, depending at least partially on the relationship and the processing of the goal data, the at least one processor is operable to modify at least one of the sets in response to the at least one set deviating from the advertising goal by a first extent” as recited in combination with other features with respect to independent claim 40; and a method comprising: … “enabling a providing of goal data associated with an advertising goal, wherein the goal data corresponds to a relationship between a plurality of quantities of advertising opportunities, wherein each of the quantities is allocable to a different market within a territory; wherein each of the sets either satisfies or deviates from the advertising goal, wherein the at least one processor is operable to modify at least one of the sets as a result of the at least one set deviating from the advertising goal by a first extent” as recited in combination with other features with respect to independent claim 45.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0103428 to Saifee
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425